DILLON, P.J.,
This is before the court on the petition of Anna Jane McCandless for equitable distribution of property.
According to the Section 401 Inventory and Appraisement, each party has a motor vehicle. No further consideration will be given these items other than to declare the obligations on each vehicle is to be paid by person in possession.
In addition, there are:
(a) 2.8 acres vacant land in Mercer Township
(b) 2 cemetery lots at Crestview Park
(c) Miscellaneous household goods and furnishings
(d) Defendant’s I.T.T. Reznor Pension.
Pla.int.ifPs, Robert Lee McCandless, suggestion that the 2.8 acres and cemetery lots be sold and the *740net proceeds be divided equally, is the proper disposition of these two items and will be so ordered.
The personal property list is characterized, “Personal Property to be Retained by Anna J. McCandless and Children. ” There were two children bom of the marriage. Robert Henry, age 12, now in the custody of Katherine McCandless, his paternal grandmother; and Betty Jo, in the custody of the father.
Item 1 on the aforesaid list is entitled, Property of Daughter, Betty Jo. Item 5, Property of Children Robert Henry McCandless and Betty Jo McCandless. The mother’s suggestion that these items be delivered to her, apparently as non-custodial parent, is rejected. No order will be made as to Items 1 and 5.
The claim of Anna J. McCandless to Items 2, 3, and 4 will be approved the subject to the items being in existence. There is some controversy.
The last item pertains to Anna McCandless’s pension rights with her employer I.T.T. Reznor. It is a non-contributory plan and does not vest for 15 years. The pension plan is the wife’s only.
Three policies are listed on the life insurance schedule to the 401 inventory. One policy is on the life of Robert, one on Anne, and the third on the children. The court will not disturb this arrangement.
ORDER
Now, August 31,1982, after hearing on equitable distribution and in conformance with the foregoing memorandum opinion, it is ordered:
(a) The 2.8 acres of vacant land situate in Mercer Township, Butler County, and the two cemetery lots in Crestview Park are to be sold and the net *741proceeds divided equally between plaintiff and defendant.
(b) The personal property exhibit prepared by Anna J. McCandless is attached to this order. No order is made as to the disposition of Items One and Five in the exhibit. Robert Lee McCandless is to deliver the furnishings and goods listed in Items Two, Three, and Four to Anna J. McCandless within 30 days of this order. A report is to be filed with this court as to the items delivered and items missing so that a compensation adjustment may be considered as to (a) above.
(c) No order of equitable distribution is made as to the wife’s non-vested pension plan.
(d) No order of equitable distribution is made as to the life insurance policies listed on the 401 inventory.